Citation Nr: 0940864	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  07-37 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel







INTRODUCTION

The Veteran had active military service from May 1968 to 
September 1969. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which denied entitlement to service connection for PTSD.  


FINDINGS OF FACT

1.  There is independent verification of a stressor in 
service to support a diagnosis of PTSD.  

2.  Resolving all doubt, the preponderance of the competent 
evidence shows that the Veteran currently has PTSD as a 
result of his service in the military.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veteran's service connection claim for PTSD has been 
considered with respect to VA's duties to notify and assist.  
Given the favorable outcome noted above, no conceivable 
prejudice to the Veteran could result from the grant of 
service connection.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


Analysis

The Veteran seeks service connection for PTSD.  The Veteran 
contends that it was caused by traumatic events he witnessed 
in Vietnam.  Particularly, the Veteran claims that his unit 
was subjected to mortar fire in October 1968, which resulted 
in the death of [redacted] while they served with the 116th 
combat engineer battalion in early October 1968 in the Bao 
Loc Base Camp, Lam Dong province, South Vietnam.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 
(1997).

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which requires that, for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. 
§ 3.304(f).  

Service in or near a "combat zone" does not necessarily mean 
that the veteran himself engaged in combat against the enemy.  
See VAOPGCPREC 12-99 (65 Fed. Reg. 6, 257 (2000)).  Whether 
or not a veteran "engaged in combat with the enemy" must be 
determined through recognized citations or other official 
records. No single item of evidence is determinative, and VA 
must assess the credibility, probative value, and relative 
weight of each item.  Id.  The veteran's assertions of combat 
service are not ignored, but are evaluated along with other 
evidence.  Id.  However, again, mere assertion of combat 
service, alone, is insufficient to establish this fact.  Id.

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy," as established by 
recognized military combat citations or other official 
records.  38 U.S.C.A. § 1154(b).  If VA determines the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b).  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Vet Center medical records dated in October 2005 note that 
the Veteran was quite anxious and his history includes a tour 
in Vietnam with the 116th combat engineers.  The treating 
clinician noted that the Veteran displays symptoms of chronic 
PTSD and is shamed by it; an assessment of PTSD was made.  
Vet Center medical records dated in November 2005 and 
December 2005 note that the Veteran was given an assessment 
of PTSD, depression.  Vet Center treatment records dated in 
April 2006 note that the Veteran is very anxious and self-
deprecating, and that an assessment of PTSD, depression was 
given.  

A July 2006 letter from a Vet Center team leader notes that 
the Veteran has been seen by staff at the Vet Center since 
October 2005 and that he has depression and symptoms of PTSD 
of a chronic nature.  He is strongly avoidant, isolates, is 
very angry, has a strong startle response, and is somewhat 
anti-social.  During his tour in Vietnam he was subjected to 
mortar and rocket attacks, but was never in a firefight and 
never ambushed.  A diagnosis of PTSD was given.  

A VA examination was conducted in July 2006.  The examiner 
noted a review of the Veteran's claim file.  The examiner 
noted the Veteran underwent three mortar attacks in Vietnam.  
Following a mental status examination, the Veteran was given 
assessments of generalized anxiety disorder and major 
depressive disorder.  The examiner noted that the Veteran 
does not have PTSD, and that he did go through some stressors 
in Vietnam, but he has no flashback symptomatology.  

A May 2007 mental health assessment report notes that the 
Veteran was given an assessment of "PTSD, rule out."  

A June 2007 VA PTSD psychological testing report notes that 
the Veteran completed the VA PTSD Intake Questionnaire, 
Overall Health Screen, Social History Questionnaire, and was 
interviewed for over 1 hour by a psychology practicum 
student.  The Veteran reported experiencing mortar shelling 
while in Vietnam.  It was noted that the Veteran meets the 
full DSM-IV criteria for a diagnosis of PTSD, including 
watching a fellow serviceman named Smith be hit by a mortar 
round in Vietnam, and that he was given an assessment of 
PTSD.  This report was singled out by both the PTSD clinic 
coordinator, who has a PhD, and by the interviewing 
psychology student.  

The Board finds that all of the above reports are competent, 
and that there is no reason to weigh the July 2006 VA 
examination report greater than all of the other evidence of 
record, especially the May 2007 report, which was signed by a 
PTSD clinic coordinator, who has a PhD.  Therefore, 
concerning whether the Veteran currently has PTSD the 
evidence is in equipoise and any doubt is resolved in the 
Veteran's favor.  

The Veteran's military occupational specialty (MOS) was as a 
unit supply specialist and he was given the Vietnam Service 
Medal.  He received no medals that denote that he served in 
combat.  Since it has not been shown that the Veteran engaged 
in combat with the enemy, any alleged in-service stressors 
must be supported with credible evidence.  See Zarycki, 6 
Vet. App. at 98.  The Veteran's personnel records dated in 
March 1968 show that he served with the 116th Engineer 
Battalion with [redacted].  Personnel records also show 
that the Veteran was serving with the 116th Engineer 
Battalion in October 1968.  In the July 2006 rating decision 
the RO notes that the Vietnam Wall Causality Record confirms 
[redacted] died on October 10, 1968, in Lam Dong province.  
The Vietnam Wall Causality Record report is not of record, 
however a photocopy of the History of the Idaho National 
Guard notes that the 116th served in Bao Loc and were hit 
with mortar fire twice on October 10, 1968.  [redacted] died 
from his wounds.  Thus, the Board finds, as the RO has, that 
the Veteran's reported in-service stressor has been 
corroborated.  See Zarycki, supra.  

The preponderance of the competent evidence of record shows 
that the Veteran currently has PTSD as a result of verified 
in-service stressors.  See Cohen, supra.  Accordingly, 
service connection PTSD is warranted.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is granted.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


